Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ramps”, “cavity”, and “..wedge-shaped cavity having an isosceles trapezoidal cross-section”, “adjustment rod” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 5 requires, in part, “heating region” (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b). The claimed feature does not add structural limitation to the claim. A boradly defined “region” is not considered structurally limiting. Is a heater at the claimed “heating region”? The Examiner believes the below cited prior cited structure opperates in an elevated temperature environment which the Examiner believes is a “heating region”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 7 requires, in part, “penetrating upper and lower surfaces”. Upper and lower surfaces of what?
Claim 8 recites the limitation “the distance adjusting grooves”, “adjustment rods”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “oxidant precursor”, “organo-metallic precursor”.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim does not further limit.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki; Shinichi et al.( US 7819081 B2) in view of Zimmer; Johannes (US 5992453 A). Kawasaki teaches a modular injector (Figure 32, 33) for spatial atomic layer deposition for precursor deposition on a reaction substrate (W; Figure 32, 33), comprising: a precursor channel assembly (left 90-92; Figure 32,33-Applicant’s 11; Figure 1) and a seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1); the precursor channel assembly (left 90-92; Figure 32,33-Applicant’s 11; Figure 1) includes a plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants), a precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) and a gas pipeline (vertical header for 90a; Figure 33-Applicant’s 111; Figure 2c); the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) is disposed on a front surface of the plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants) and extends from top to bottom, and a top end of the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) is communicated with the gas pipeline (vertical header for 90a; Figure 33-Applicant’s 111; Figure 2c); the seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) is disposed on the front surface of the plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants) to seal the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) so as to prevent the leakage of a precursor, the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) includes first-stage shunt channels (first-stage shunt channels at 91a; Figure 33-Applicant’s A; Figure 2c) connected to the gas pipeline (vertical header for 90a; Figure 33-Applicant’s 111; Figure 2c), the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) further includes last-stage shunt channels (shunt channels of Figure 33) (last-stage shunt channels (shunt channels of Figure 33) at 90b; Figure 33-Applicant’s D; Figure 2c) having gas inlets and gas outlets with cone-shaped cross-sections, as claimed by claim 1. Applicant’s claim requirement of “…for spatial atomic layer deposition for precursor deposition…” are intended use claim requirements. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Kawasaki further teaches:
The modular injector (Figure 32, 33) for spatial atomic layer deposition according to claim 1, wherein the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) includes multiple stages of shunt channels (shunt channels of Figure 33) and one stage of precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C); the multiple stages of shunt channels (shunt channels of Figure 33) are disposed from top to bottom, and the number of the shunt channels (shunt channels of Figure 33) is increased stage by stage to uniformly shunt a precursor supplied from the gas pipeline (vertical header for 90a; Figure 33-Applicant’s 111; Figure 2c) into multiple parts; the precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C) is disposed under the shunt channels (shunt channels of Figure 33) in the lowest stage to communicate the shunt channels (shunt channels of Figure 33) in the lowest stage with each other, so that the precursor fully diffuses before reaching the reaction substrate (W; Figure 32, 33), as claimed by claim 2
The modular injector (Figure 32, 33) for spatial atomic layer deposition according to claim 2, wherein there are 2n shunt channels (shunt channels of Figure 33) in a n-th stage, each of the shunt channels (shunt channels of Figure 33) is shunted into two in the next stage, and the shunt channels (shunt channels of Figure 33) in the last stage are   communicated with each other through the precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C), as claimed by claim 3. In Figure 33, n = 2.
Kawasaki’s seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) is mounted on Kawasaki’s plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants) in a manner that a front surface of the seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) faces the front surface of the plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants); Kawasaki’s seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) heating region (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b) is disposed on a back surface of Kawasaki’s seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) corresponding to Kawasaki’s precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c); Kawasaki’s precursor channel assembly (left 90-92; Figure 32,33-Applicant’s 11; Figure 1) includes a precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) heating region (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b) disposed on a back surface of the plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants) corresponding to the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c); the seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) heating region (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b) and the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) heating region (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b) are both used for heating the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) - claim 5.
Kawasaki further teaches sealing an o-ring (106; Figure 34) disposed between surfaces for hermetic sealing – claim 5
A device for spatial atomic layer deposition for precursor 4Application No.: 16/493,208 In response to the Office Action dated November 23, 2021 deposition on a reaction substrate (W; Figure 32, 33), comprising the modular injector (Figure 32, 33) according to claim 1, as claimed by claim 6
The modular injector (Figure 32, 33) for spatial atomic layer deposition according to claim 1, wherein the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) includes one stage of precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C), the precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C) is a wedge-shaped cavity (90; Figure 32,33-not shown by Applicants) having an isosceles trapezoidal cross-section (90b is rectangular; Figure 33-not shown by Applicants), as claimed by claim 11
Kawasaki does not teach:
Kawasaki’s first-stage shunt channels (first-stage shunt channels at 91a; Figure 33-Applicant’s A; Figure 2c) have ramps (not shown by Applicants) extending downwards along a direction from Kawasaki’s gas pipeline (vertical header for 90a; Figure 33-Applicant’s 111; Figure 2c) to a bottom end of Kawasaki’s precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) – claim 1
wherein gas inlets of the first-stage shunt channels (first-stage shunt channels at 91a; Figure 33-Applicant’s A; Figure 2c) divides the precursor into two parts through symmetrical ramps (not shown by Applicants) – claim 4
The modular injector (Figure 32, 33) for spatial atomic layer deposition according to claim 1, wherein Kawasaki’s seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) includes Kawasaki’s seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1), a seal ring groove (Applicant’s 213; Figure 6A), Kawasaki’s seal assembly (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) heating region (90b; Figure 32-Applicant’s 113, 123; Figure 2b, 3b) and a seal ring; the seal ring groove (Applicant’s 213; Figure 6A) disposed on the front surface of Kawasaki’s seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1), and the seal ring is mounted in the seal ring groove (Applicant’s 213; Figure 6A) to seal Kawasaki’s seal plate (right 90-92; Figure 32,33-Applicant’s 12; Figure 1) and the plate-shaped base (left 90-92; Figure 32,33-Not shown by Applicants) so as to prevent the leakage of the precursor – claim 5
Zimmer also teaches a multi-stage shunt channels (Figure 1) including ramps between vertical and horizontal passages.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawasaki to use ramps in Kawasaki’s shunt channels (shunt channels; Figure 33-Applicant’s A; Figure 2c) as taught by Zimmer, and for Kawasaki to add additional o-rings and corresponding grooves.
Motivation for Kawasaki to use ramps in Kawasaki’s shunt channels (shunt channels; Figure 33-Applicant’s A; Figure 2c) as taught by Zimmer is for at least “uniform fluid distribution over width” as taught by Zimmer (column 1; lines 25-30). Motivation for Kawasaki to add additional o-rings and corresponding grooves is for hermetic isolation as taught by Kawasaki (column 34; lines 30-38)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki; Shinichi et al.( US 7819081 B2) and Zimmer; Johannes (US 5992453 A) in view of Alayavalli; Kaushik et al. (US 10276353 B2). Kawasaki and Zimmer are discussed above. Kawasaki further teaches the modular injector (Figure 32, 33) for spatial atomic layer deposition according to claim 3, wherein the precursor channel (90a,b,91a,91b; Figure 32,33-Applicant’s 112; Figure 2c) includes four stages (four stages shown in Figure 33) of shunt channels (shunt channels of Figure 33) and one stage of precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C); first to fourth stage shunt channels (shunt channels of Figure 33) are disposed from top to bottom; Kawasaki’s precursor diffusion region (90b; Figure 33-Applicant’s E; Figure 2C) is disposed under Kawasaki’s fourth-stage shunt channels (fourth tiered shunt channels of Figure 33) to communicate respective outlets of Kawasaki’s fourth-stage shunt channels (fourth tiered shunt channels of Figure 33) with each other, so that the precursor fully diffuses before reaching Kawasaki’s reaction substrate (W; Figure 32, 33) – claim 4
Kawasaki and Zimmer do not teach:
Kawasaki’s second-stage shunt channels (second tiered shunt channels of Figure 33) and Kawasaki’s third-stage shunt channels (third tiered shunt channels of Figure 33) have a minimum height which enables the consistency in direction and velocity of the precursor when flowing out of respective outlets of Kawasaki’s third-stage shunt channels (third tiered shunt channels of Figure 33); the fourth-stage shunt channels (fourth tiered shunt channels of Figure 33) each has an inlet and an outlet with cone-shaped cross-sections to generate a change in fluid pressure drop, which is conducive to the diffusion of the precursor; – claim 4
Alayavalli also teaches a multi-tiered gas distribution part (Figure 2A) including outlets (350A,B; Fiugre 3A,B) with cone-shaped cross-sections to generate a change in fluid pressure drop.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawasaki to use cone-shaped outlets for Kawasaki’s fourth-stage shunt channels (fourth tiered shunt channels of Figure 33).
Motivation for Kawasaki to use cone-shaped outlets for Kawasaki’s fourth-stage shunt channels (fourth tiered shunt channels of Figure 33) is for optimized pressure at the outlet as taught by Alayavalli (column 6; line 58-column 7; line 5).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki; Shinichi et al.( US 7819081 B2) and Zimmer; Johannes (US 5992453 A) in view of Nakamura; Osamu (US 7824520 B2). Kawasaki and Zimmer are discussed above.
Kawasaki further teaches:
A device (Figure 32,33) for spatial atomic layer deposition for precursor deposition on a reaction substrate (W; Figure 32, 33), comprising a case (90,91; Figure 32), an exhaust assembly (14) and a plurality of modular injectors (Figure 2, 32, 33) according to claim 1; a cavity (90; Figure 32,33-not shown by Applicants) penetrating upper and lower surfaces (not shown by Applicants; surfaces of what?) is disposed in a middle portion of the case; the modular injectors (Figure 32, 33) are arranged along an movement direction of the reaction substrate (W; Figure 32, 33), and mounted in the cavity (90; Figure 32,33-not shown by Applicants) with the precursor diffusion regions (90b; Figure 33-Applicant’s E; Figure 2C) facing down – claim 7
Kawasaki and Zimmer do not teach sensors. Kawasaki and Zimmer do not teach:
the distance measurement sensors (Applicant’s 23; Figure 4) are mounted on the case to measure a distance between the case and the reaction substrate (W; Figure 32, 33); and the exhaust assembly is sealingly mounted on an upper portion of the case, and has a gas cavity (90; Figure 32,33-not shown by Applicants) that opens downwards and is placed over the modular injectors (Figure 32, 33) to fill in an inert gas during the deposition reaction so as to provide an inert environment - claim 7
The device for spatial atomic layer deposition according to claim 7, wherein the modular injectors (Figure 32, 33) include seven modular injectors (Figure 32, 33), into which the inert gas, the oxidant precursor, the inert gas, the organo-metallic precursor, the inert gas, the oxidant precursor and the inert gas are respectively introduced in the advancing direction of the reaction substrate (W; Figure 32, 33), as claimed by claim 10
Nakamura also teaches a wafer conveyance apparatus (Figure 1) including a sensor for determining the distance between the injection head and wafer (column 6; lines 33-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawasaki to add Nakamura’s distance sensor as taught by Nakamura.
Motivation for Kawasaki to add Nakamura’s distance sensor as taught by Nakamura is for optimized operations as taught by Nakamura (column 6; lines 33-40).
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art to Kawasaki does not teach or suggest alone or in combination:
The device for spatial atomic layer deposition according to claim 7, wherein the cavity (90; Figure 32,33-not shown by Applicants) has two side walls on two sides of the movement direction of the reaction substrate (W; Figure 32, 33), and the two side walls are each provided with a distance adjusting groove (Applicant’s 213; Figure 6A); the distance adjusting grooves (Applicant’s 213; Figure 6A) are disposed along the movement direction of the reaction substrate (W; Figure 32, 33), and penetrate the side walls; each of the modular injectors (Figure 32, 33) is provided an adjustment rod (not shown by Applicants) on each side, and the adjustment rods (not shown by Applicants) are disposed in the corresponding distance adjustment grooves (Applicant’s 213; Figure 6A) on both sides, as claimed by claim 8
The device for spatial atomic layer deposition according to claim 7, wherein the exhaust assembly includes a case cover (Applicant’s 31), a first inert gas interface (Applicant’s [0052]), an oxidant precursor interface, an organo-metallic precursor interface, a negative pressure interface and a second inert gas interface; the gas cavity (90; Figure 32,33-not shown by Applicants) is disposed in the case cover (Applicant’s 31); the first inert gas interface (Applicant’s [0052]), the oxidant precursor interface, the organo-metallic precursor interface, the second inert gas interface and the negative pressure interface are all disposed on the case cover (Applicant’s 31) and communicated with the gas cavity (90; Figure 32,33-not shown by Applicants); the first inert gas interface (Applicant’s [0052]), the oxidant precursor interface and the organo-metallic   precursor interface are respectively connected to the corresponding modular injectors (Figure 32, 33) to supply an inert gas, an oxidant precursor and an organo-metallic precursor to the respective modular inj ectors; the second inert gas interface is configured to introduce an inert gas into the gas cavity (90; Figure 32,33-not shown by Applicants) to form an inert environment; and the negative pressure interface is configured to extract residual gases and excess by- products from the reaction, as claimed by claim 9

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716